

Exhibit 10.1


Agreement
This Agreement is made as of August 16, 2017 by and between Frank Addante (“FA”)
and The Rubicon Project, Inc. (the “Company”).
A. On March 16, 2017, FA ceased to serve as Chief Executive Officer of the
Company, but has remained employed by the Company.
B. FA and the Company desire to enter into this Agreement to clarify FA’s role,
compensation, and severance entitlements.
Therefore, in consideration of the foregoing and the provisions of this
Agreement, FA and the Company hereby agree as follows:
1.
Employment

a. Employment Attributes. FA continues to be employed by the Company in an
at-will capacity. Until the earlier of June 30, 2018 (the “Specified Date”) or
termination of FA’s employment for any reason, FA’s employment with the Company
will be in accordance with the following (the “Employment Attributes”):
i. FA’s title will be Founder.
ii. As an employee, FA will report to the Company’s Chief Executive Officer.
iii. FA’s duties will be to provide analysis and advice in the areas of
strategy, innovation, advertising technology market conditions and dynamics, and
special projects, and to represent the Company at public and industry events,
all as assigned by the Company’s Chief Executive Officer or board of directors.
iv. FA will not be an executive officer of the Company.
v. FA’s cash compensation will consist solely of a base salary of $515,000 per
annum, subject to applicable withholding. FA will not be eligible for any bonus
or incentive compensation or employment equity awards for 2017 or 2018, other
than a cash bonus for the first quarter of 2017 of $105,822 gross (representing
a ratable portion of FA’s annual bonus target of $515,000 based upon 75 days
served as CEO during the first quarter of 2017).
vi. FA will continue to participate in the Company’s health and other benefit
plans as available to full-time employees of the Company.
b. Review. If FA remains employed by the Company on May 15, 2018 and FA and the
Company desire to continue FA’s employment beyond the Specified Date, then FA
and the Company will review the Employment Attributes and agree any changes
thereto, to take effect as of the Specified Date.
c. Early Termination. FA remains an at-will employee, but (i) the Company will
give FA the Minimum Notice before terminating FA’s employment without Cause, and
(ii) FA will give the Company the Minimum Notice before resigning his employment
other than for Good Reason. For this purpose, the “Minimum Notice” means advance
written notice provided at least 60 days before the effective date of the
termination or resignation, provided that if the notice is delivered fewer than
60 days before the Specified Date, then the effective date of the termination or
resignation will be the Specified Date unless otherwise agreed.
2.
Severance

a. Special Payment. In recognition of FA’s severance entitlements under that
certain Executive Severance and Vesting Acceleration Agreement dated as of
October 30, 2013 between FA and the Company, as amended by Amendment No. 1
thereto dated as of August 3, 2015 (the “Severance Agreement”), and FA’s
continued service as an employee of the Company despite ceasing to serve as
Chief Executive Officer, the Company shall pay to FA $515,000 gross, subject to
applicable withholding (the “Special Payment”) not later than ten business days
after the date of this Agreement.
b. Severance Agreement Amendment. The Special Payment replaces, and liquidates
any obligation of the Company to provide, the Salary Severance under the
Severance Agreement. Accordingly, (i) Section 2(b)(i) of the Severance Agreement
is hereby deleted and of no further effect, and (ii) Section 2(c)(i) of the
Severance Agreement is hereby amended to read in its entirety as follows:
“(i) Cash Payment. The Company shall pay to Executive an amount equal to 12
months of Executive’s Base Salary, subject to applicable withholding, payable in
substantially equal installments in accordance with the Company’s normal payroll
practices during the 12-month period following the Termination Date, provided,
however, that no payments under this Section 2(c)(i) shall be made prior to the
Company’s first regularly scheduled payroll date occurring on or after the 60th
day following the Date of Termination (the “First Payment Date”) and any amounts
that would otherwise have been paid pursuant to this Section 2(c)(i) prior to
the First Payment Date shall instead be paid on the First Payment Date (without
interest thereon).
In addition, FA acknowledges receipt of $105,822 gross in respect of his cash
bonus for the first quarter of 2017, and accordingly Section 2(b)(ii) of the
Severance Agreement is hereby deleted and of no further effect. Net of these
changes, the Severance Agreement remains in effect and applicable in case of
Involuntary Termination under the Severance Agreement, including without
limitation as a result of the Company’s decision, without Cause, not to continue
FA’s employment beyond the Specified Date.
3.
Outstanding Equity Awards, Board Service, Other Agreements

This Agreement does not affect continued vesting of employment equity awards
previously issued to FA or FA’s service as a member of the Company’s board of
directors. In addition to the specific amendments described herein, the
Severance Agreement and all other contracts between FA and the Company are
hereby amended if and to the extent necessary to give effect to this Agreement,
and shall otherwise remain in full force and effect.
In witness whereof, FA and the Company have entered into this Agreement as of
the Effective Date.
The Rubicon Project, Inc.


By:  /s/ Brian W. Copple        
Name:   Brian W. Copple   
Title:    Secretary      


/s/ Frank Addante
Frank Addante







1

